DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended by incorporating subject matter from dependent claims 2 and 7 which are now cancelled by this amendment. 
Claims 3-4, 8-10, and 16 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claim 17 has been newly added.
Claims 2 and 7 have been cancelled and their limitations incorporated into the independent claims.
Applicant’s amendment filed January 7, 2022 overcomes the following objection/rejection(s) from the last Office Action of October 7, 2021:
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103
Rejections to the claims under 35 USC § 101
Rejections to the claims under 35 USC § 112

Allowable Subject Matter
Claims 1, 3-6, 8-17 allowed.
Applicant’s amendment incorporates previously indicated allowable subject matter into independent form (see OA of October 7, 2021). Additionally, the closest prior arts of record teach of using neural networks to output predictions related to ulcers. However, none of them alone or in any combination teaches using a specific cellular neural network, in order to output the therapy and posology as it relates to an ulcer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668